t c memo united_states tax_court timothy j burke petitioner v commissioner of internal revenue respondent docket no filed date timothy j burke pro_se michael r fiore for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule and petitioner’s cross-motion for partial summary_judgment the issue sec_1 for decision are whether petitioner is required to petitioner moves for partial summary_judgment with respect to the first issue report his distributive_share of partnership income for the taxable_year despite the fact that his distributive_share of that income was not actually distributed to him but is being held in escrow because of a dispute with his former partner whether respondent correctly calculated that distributive_share and whether petitioner is entitled to deduct certain business_expenses after considering respondent’s motion and petitioner’s response we conclude that there remain no issues of material fact that require trial for the reasons stated below we will grant respondent’s motion for summary_judgment and deny petitioner’s motion for partial summary_judgment unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background at the time of filing the petition petitioner resided in west roxbury massachusetts petitioner is an attorney admitted to practice in massachusetts and before the united_states tax_court and a certified_public_accountant on date petitioner formed a partnership the partnership with jeffrey cohen named cohen burke to practice law and prepare tax returns shortly after formation the partnership purchased a tax preparation practice owned by the estate of mr cohen’s father the partnership_agreement provided that from october through date each partner would be entitled to percent of the income attributable to business that partner generated the partners agreed that beginning date each partner who originated new business would receive an origination fee of percent of the billing from that business the remainder of the profits and losses was to be split equally disagreement arose between petitioner and mr cohen shortly after formation of the partnership during date the partnership_agreement was terminated as a result of representations made by mr cohen during date the parties agreed to conduct the partnership under a new oral agreement the new agreement pursuant to the new agreement the partnership’s income was allocated as follows a guaranteed_payment of percent of the gross_profits from the tax_return preparation business would be paid to the originating partner percent of the gross_profits from legal services attributable to each originating partner was allocated to that partner the remaining net profits were allocated equally to each partner and with respect to work referred from one partner to the other a referral fee of percent of gross_profits from the referred work would be paid to the referring partner the new agreement was effective from date through date petitioner prepared and filed the partnership returns including schedules for the and taxable years and allocated the partnership’s income in accordance with the new agreement during early mr cohen began stating that he had never agreed to the new agreement mr cohen’s statements caused a dispute which resulted in a deadlock petitioner and mr cohen agreed to pay expenses but could not agree on distributions on date mr cohen’s attorney sent petitioner a letter suggesting that petitioner and mr cohen should not remove or dissipate any of the partnership’s assets except as required in the normal course of business during it became clear that mr cohen and petitioner could not resolve their disputes without litigation no later than date money received by the partnership was stolen by mr cohen who opened a legal practice that was in direct competition with cohen burke mr cohen and petitioner began to place the partnership receipts in an escrow account until the dispute could be resolved mr cohen prepared form_1065 u s partnership return of income including schedules for the taxable_year reporting dollar_figure in ordinary_income and on date filed the form_1065 with the andover massachusetts internal_revenue_service center the schedules k-1 partner’s share of income credit deductions etc issued to petitioner and mr cohen reported each partner’s distributive_share as dollar_figure on date petitioner filed his form_1040 u s individual_income_tax_return for the taxable_year reporting zero as his distributive_share of partnership income and filed along with his form_1040 a notice of inconsistent determination stating that the form_1065 was replete with factual and legal inaccuracies on date petitioner filed suit against mr cohen in the massachusetts superior court requesting damages for breach of fiduciary duty breach of contract deceit and conversion and requesting an accounting mr cohen and petitioner agreed to keep the partnership receipts in escrow at the time the lawsuit was filed petitioner did not know the sum of the stolen deposits during the course of the state court litigation petitioner learned that mr cohen had not been forthcoming regarding all of the partnership’s income petitioner prepared an analysis of the partnership income for the taxable_year and determined on the basis of the new agreement and the information available to him that he was entitled to approximately dollar_figure mr cohen’s position in the lawsuit wa sec_2 petitioner had previously analyzed the partnership’s income but that analysis lacked information regarding the deposits stolen by mr cohen the second analysis largely uses the same information regarding the partnership’s income for but also includes certain deposits received by petitioner and not deposited in the partnership account and some of the deposits continued that the partners were entitled to only percent of the partnership’s profits each and were not entitled to any amounts based on the new agreement on date the jury found for petitioner with regard to the partnership between date through date ie the income of the partnership should be allocated according to the new agreement although petitioner received a favorable jury verdict as of the time of the submission of the parties’ moving papers in the instant case the partnership receipts remained in escrow pending the massachusetts superior court’s decision on petitioner’s motion for an accounting respondent determined a dollar_figure deficiency based on the dollar_figure reported to petitioner on his schedule_k-1 and mailed petitioner a notice_of_deficiency on date petitioner timely petitioned this court after petitioner provided respondent an income analysis of the partnership’s income for during discovery respondent increased the deficiency to dollar_figure using the income analysis petitioner provided respondent determined petitioner’s distributive_share under the new agreement was dollar_figure continued stolen by mr cohen respondent deducted the stolen deposits from the calculation of the increased deficiency discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 whether petitioner must include in his distributive_share of partnership income for the taxable_year amounts that are in dispute between the former partners sec_701 provides a partnership as such shall not be subject_to the income_tax imposed by this chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities in determining his income_tax each partner must separately include his distributive_share of the partnership’s taxable_income or loss sec_702 as a general_rule a partner’s distributive_share of income gain loss deduction or credit is determined by the partnership_agreement sec_704 sec_1_702-1 income_tax regs provides each partner is required to take into account separately in his return his distributive_share whether or not distributed of each class or item of partnership income emphasis added few principles of partnership_taxation are more firmly established than that no matter the reason for nondistribution each partner must pay taxes on his distributive_share 410_us_441 the tax is thus imposed upon the partner’s proportionate share of the net_income of the partnership and the fact that it may not be currently distributable whether by agreement of the parties or operation of law is not material 304_us_271 see also 91_f2d_275 3d cir holding that a partner’s share of partnership income was taxable to him for the year in which the income was realized by the partnership even though not distributed to the partner in that year chama v commissioner tcmemo_2001_253 holding that a partner was taxable on his share of partnership gain even though not distributed to him but instead reinvested by the partnership johnston v commissioner tcmemo_1984_374 holding that each partner is taxed on his distributive_share of partnership income without regard to whether the amount is actually distributed to him petitioner argues however that the existence of a real controversy between petitioner and mr cohen rendered the amount of his distributive_share indefinite and that the partnership receipts in escrow are frozen and therefore unavailable to petitioner petitioner cites sec_703 for the proposition that the taxable_income of a partnership is computed in the same manner as that of an individual and cites several cases to support his argument that his dispute with his former partner postpones the inclusion of his distributive_share because he does not have a claim of right to the income petitioner chiefly relies on 286_us_417 taxpayer must include income to which he has a claim of right 3_tc_260 dispute between executors and decedent’s wife precluded inclusion in the estate’s income 43_bta_549 taxpayer who placed funds in his personal account pending outcome of an accounting was not required to include the entire amount in income 35_bta_312 dispute between two attorneys who were not partners precluded inclusion in income petitioner’s reliance on the foregoing cases is misplaced for reasons discussed below petitioner acknowledges that none of the cases he cites involves a partnership instead he argues that because partnership taxable_income is computed in the same manner as that of an individual the existence of a partnership does not matter petitioner argues that the combination of sec_703 and the cited cases leads to the conclusion that a taxpayer does not have income if there are restrictions on its receipt we disagree with petitioner’s argument for several reasons the first of which is that the cases petitioner cites do not involve partnerships or partners’ distributive shares cohen burke was a partnership and therefore the cases petitioner cites do not apply secondly sec_703 describes how partnership income is computed ie how taxable_income is calculated from gro sec_3 sec_703 income and deductions --the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except that-- the items described in sec_702 shall be separately_stated and the following deductions shall not be allowed to the partnership a the deductions for personal exemptions provided in sec_151 b the deduction for taxes provided in sec_164 with respect to taxes described in sec_901 paid_or_accrued to foreign countries and to possessions of the united_states continued income a partnership itself pays no taxes sec_701 but the income of the partnership must be reported and that income is calculated generally in the same manner as an individual computes his personal income united_states v basye supra pincite in basye the supreme court stated for this purpose then the partnership is regarded as an independently recognizable entity apart from the aggregate of its partners once its income is ascertained and reported its existence may be disregarded since each partner must pay tax on a portion of the total income as if the partnership were merely an agent or conduit through which the income passed the issue here is not whether the partnership itself was entitled to income instead the issue is whether petitioner was required to report for his distributive_share of income that was already earned by the partnership during that year the income was earned by the partnership during and there was nothing conditional or contingent about its receipt petitioner continued c the deduction for charitable_contributions provided in sec_170 d the net_operating_loss_deduction provided in sec_172 e the additional itemized_deductions for individuals provided in part vii of subchapter_b sec_211 and following and f the deduction for depletion under sec_611 with respect to oil_and_gas wells see sec_63 defining taxable_income as gross_income minus the deductions allowed by this chapter therefore was taxable on his distributive_share of the partnership’s profits for even though he did not receive it see first mechs bank v commissioner f 2d pincite it is irrelevant that petitioner still may not know the full extent of the partnership income because of the deposits stolen by his partner mr cohen the nonappearance of the deposits on the partnership books is not determinative see 208_f2d_903 3d cir holding that the taxpayer’s distributive_share of partnership income was taxable to him in the year of realization by the partnership despite the fact that his partner had embezzled funds which did not appear in the partnership books and despite the fact that the taxpayer was unaware of the existence of the funds and never received any of them affg a memorandum opinion of this court thirdly a partner is taxable on his distributive_share of partnership income when realized by the partnership despite a dispute among the partners as to their respective distributive shares in de cousser v commissioner 16_tc_65 the taxpayer argued that a controversy with his partner rendered the amounts of his distributive_share indefinite and impossible to determine and that those amounts were not specifically we recognize that this is a harsh rule but the harshness is mitigated somewhat by the theft_loss deduction allowed under sec_165 which in pertinent part provides any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss established until a settlement was reached during the last of the years in issue id pincite we rejected the taxpayer’s argument that taxation of his distributive_share should be postponed on that account and we noted that the purpose of his suit against his partner was to claim one-half of the profits and that the settlement seemed to have decided that question id pincite we held that the taxpayer’s distributive_share of the partnership profits had to be included in his income for the years in which those profits were earned by the partnership id see also first mechs bank v commissioner supra pincite holding the taxpayer liable for the higher amount of his distributive_share for the tax_year in issue despite the fact that the taxpayer had settled for a lesser amount in a later year in order to end protracted litigation 27_tc_840 holding that the principles of scienter and actual receipt have no application to the issue of whether partners are to be charged with their distributive shares and rejecting the taxpayer’s argument that a dispute with his partner made the calculation of his distributive_share impossible and that the amounts were not established until a settlement was reached in a later year 25_tc_1045 rejecting the taxpayer’s argument that a dispute between the taxpayer and his partner over his distributive_share delayed inclusion until a later year when the funds were actually received on the basis of the foregoing we conclude that petitioner is taxable on his distributive_share of partnership income for which includes the amounts in dispute between petitioner and his former partner even though undistributed to petitioner accordingly respondent is entitled to summary_judgment on the issue of whether petitioner must include the disputed amounts in his distributive_share of partnership income for the taxable_year and petitioner’s motion for partial summary_judgment will be denied whether respondent properly calculated petitioner’s distributive_share under rule a respondent bears the burden of proving an increased deficiency respondent’s determination is based on petitioner’s income analysis of the taxable_year and the massachusetts state court jury’s finding in petitioner’s favor petitioner acknowledges that he prepared his income analysis and that the jury found in his favor that the partners’ distributive shares should be allocated according to the new agreement in his response to respondent’s motion for summary_judgment however petitioner does not state that respondent incorrectly calculated his distributive_share on the basis of the income analysis and the new agreement nor does his affidavit create a genuine issue of fact in that regard instead petitioner argues the partnership received deposits to have income the tests established by the courts the internal_revenue_code and the regulations must be met as is detailed in petitioner’s memorandum those tests were not met petitioner’s burden on summary_judgment is to set forth specific facts which show that a genuine question of material fact exists see grant creek water works ltd v commissioner t c pincite casanova co v commissioner t c pincite petitioner does not dispute the facts pertinent to the calculation of his distributive_share of the partnership’s income for the year in issue rather petitioner argues that the deposits to the partnership’s account for that year are not income to him as a matter of law as we discussed above a partner must include his distributive_share of partnership income whether or not it is distributed to him accordingly we conclude that respondent is entitled to summary_judgment on the issue of the calculation of petitioner’s distributive_share whether petitioner may deduct certain business_expenses deductions are a matter of legislative grace 503_us_79 the taxpayer bears the burden of proving he is entitled to deductions and must present adequate documentation to support any deductions claimed 290_us_111 see also 244_f2d_450 4th cir holding the taxpayer bears the burden of proving the amount of deductible expenses since deductions are a matter of statutory privilege and must be shown by substantial evidence affg tcmemo_1956_72 viewing the factual inferences in the light most favorable to the nonmoving party as we must on a motion for summary_judgment we do not find that a genuine issue of material fact exists as to the business_expense deductions see craig v commissioner t c pincite dahlstrom v commissioner t c pincite jacklin v commissioner t c pincite petitioner claims dollar_figure in additional trade_or_business expense deductions that he did not include on his individual tax_return in response to respondent’s motion for summary_judgment petitioner merely asserts that he is entitled to the deductions as trade_or_business_expenses and states that he has provided respondent with evidence of those expenses the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings grant creek water works ltd v commissioner supra pincite casanova co v commissioner supra petitioner claims that copies of certain checks in respondent’s files substantiate these expenses as respondent points out these checks total dollar_figure and petitioner is claiming only dollar_figure as deductible trade_or_business_expenses moreover these checks are not self-explanatory as to the nature of the expenses claimed pincite petitioner has failed to meet his burden to come forward with specific facts showing a genuine issue of material fact exists petitioner has not provided adequate substantiation of the expenses or provided any explanation or description of his entitlement to deduct the expenses accordingly respondent is entitled to summary_judgment to reflect the foregoing an appropriate order and decision will be entered
